                            Case 3:20-cv-00563-SDD-RLB                                       Document 1-1                       08/28/20 Page 1 of 1
JS 44 (Rev. 09/19)                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

I.(a) PLAINTIFFS                                                                                       DEFENDANTS
 ROSE SOILEAU                                                                                        DILLARD DEPARTMENT STORES, INC. AND ABC INSURANCE
                                                                                                     COMPANY
 (b)     County of Residence of First Listed Plaintiff                  xycs upoisiamot                County of Residence of First Listed DefendantAtfA4            IWitt bzlo.4.10,vbe•
                                                                                                                            (  IN U.S. PLAINTIFF CASES ONLY) .1.ab.       _at   e—
                          ( EXCEPTIN U.S. PLAINTIFF CASES)
                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCH ION OF
                                                                                                                                                            ?           u
                                                                                                                                                             V °L•Jr't frr-V~warr-•S
                                                                                                               THE TRACT OF LAND INVOLVED.

 I40008trEAffilgrAeffkal,dil-rehone Number)
L                                                                                                    PH tn12)egsaKnityRR LLP
 1901 KALISTE SALOOM ROAD, LAFAYETTE, LA 70598-0098                                                  400 CONVENTION STREET, STE 1100
(337)777-7777      (see attachment List of Parties and Counsel)                                      BATON ROUGE, LA 70802 (see attachment List of Parties and Counsel)

II. BASIS OF JURISDICTION(Place an "X"in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One Boxfor Plaintiff
                                                                                                (  For Diversity Cases Only)                                       and One Boxfor Defendant)
O I    U.S. Government              0 3 Federal Question                                                                   PTF        DEF                                        PTF      DEF
         Plaintiff                        (U.S. Government Not a Party)                      Citizen of This State         17(1        O I    Incorporated or Principal Place      ❑ 4 04
                                                                                                                                                of Business In This State

0 2 U.S. Government                 X 4 Diversity                                            Citizen of Another State           O 2   0 2     Incorporated and Principal Place    05      IX 5
       Defendant                         ( Indicate Citizenship ofParties in Item HI)                                                            of Business In Another State

                                                                                              Citizen or Subject of a           O 3   0 3     Foreign Nation                      0 6     06
                                                                                                Foreign Country
IV. NATURE OF SUIT(Place an "X"in One Box On                                                                                           Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                         TORTS                                FORFEITURE/PENALTY                      BANKRUPTCY                    OTHER STATUTES              1
0 110 Insurance                      PERSONAL INJURY                PERSONAL INJURY          0 625 Drug Related Seizure          0 422 Appeal 28 USC 158         0 375 False Claims Act
0 120 Marine                       0 310 Airplane                 0 365 Personal Injury -          ofProperty 21 USC 881         0 423 Withdrawal                0 376 Qui Tam (31 USC
0 130 Miller Act                   0 315 Airplane Product               Product Liability    0 690 Other                               28 USC 157                      3729(a))
0 140 Negotiable Instrument               Liability               0 367 Health Care/                                                                             0 400 State Reapportionment
0 150 Recovery of Overpayment      0 320 Assault, Libel &               Pharmaceutical                                             PROPERTY RIGHTS               0 410 Antitrust
     & Enforcement ofJudgment             Slander                       Personal Injury                                          0 820 Copyrights                0 430 Banks and Banking
0 151 Medicare Act                 0 330 Federal Employers'             Product Liability                                        0 830 Patent                    0 450 Commerce
0 152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                        0 835 Patent - Abbreviated      0 460 Deportation
      Student Loans                0 340 Marine                          Injury Product                                                New Drug Application      0 470 Racketeer Influenced and
     (Excludes Veterans)           0 345 Marine Product                  Liability                                               0 840 Trademark                       Corrupt Organizations
0 153 Recovery of Overpayment             Liability                PERSONAL PROPERTY                     LABOR                     SOCIAL SECURITY               0 480 Consumer Credit
      ofVeteran's Benefits         0 350 Motor Vehicle            0 370 Other Fraud          0 710 Fair Labor Standards          0 861 HIA (I 395f0                   (15 USC 1681 or 1692)
0 160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending            Act                          0 862 Black Lung(923)           0 485 Telephone Consumer
0 190 Other Contract                     Product Liability        0 380 Other Personal       0 720 Labor/Management              0 863 DIWC/DIWW (405(g))              Protection Act
0 195 Contract Product Liability   X 360 Other Personal                 Property Damage             Relations                    0 864 SSID Title XVI            0 490 Cable/Sat TV
0 196 Franchise                          Injury                   0 385 Property Damage      0 740 Railway Labor Act             0 865 RSI(405(g))               0 850 Securities/Commodities/
                                   0 362 Personal Injury -              Product Liability    0 751 Family and Medical                                                  Exchange
                                         Medical Malpractice                                        Leave Act                                                    0 890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS               PRISONER PETITIONS         0 790 Other Labor Litigation           FEDERAL TAX SUITS            0 891 Agricultural Acts
I
0 210 Land Condemnation            0 440 Other Civil Rights         Habeas Corpus:           0 791 Employee Retirement            0 870 Taxes(U.S. Plaintiff     0 893 Environmental Matters
0 220 Foreclosure                  0 441 Voting                   0 463 Alien Detainee             Income Security Act                  or Defendant)            0 895 Freedom ofInformation
0 230 Rent Lease & Ejectment       0 442 Employment               0 510 Motions to Vacate                                         0 871 IRS—Third Party                 Act
0 240 Torts to Land                0 443 Housing/                       Sentence                                                        26 USC 7609              0 896 Arbitration
0 245 Tort Product Liability             Accommodations           0 530 General                                                                                  0 899 Administrative Procedure
0 290 All Other Real Property      0 445 Amer. w/Disabilities -   0 535 Death Penalty               IMMIGRATION                                                        Act/Review or Appeal of
                                         Employment                 Other:                   0 462 Naturalization Application                                          Agency Decision
                                   0 446 Amer. w/Disabilities -   0 540 Mandamus & Other     0 465 Other Immigration                                             0 950 Constitutionality of
                                         Other                    0 550 Civil Rights               Actions                                                             State Statutes
                                   0 448 Education                0 555 Prison Condition
                                                                  0 560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement

V. ORIGIN (Place an "X"it          One Box Only)
O 1    Original          X2 Removed from              0 3         Remanded from         0 4 Reinstated or         0 5 Transferred from        0 6 Multidistrict             0 8 Multidistrict
       Proceeding           State Court                           Appellate Court           Reopened                  Another District            Litigation -                  Litigation -
                                                                                                                     ( specif)
                                                                                                                             y                    Transfer                     Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not citejurisdictional statutes unless diversity):
                                        28 U.S.C. § 1332
VI. CAUSE OF ACTION                    Brief description of cause:
                                        personal injuries caused by premises liability incident
VII. REQUESTED IN    CI CHECK IF THIS IS A CLASS ACTION                                          DEMAND $                                   CHECK YES only if demanded in complaint:

     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                           JURY DEMAND:              0 Yes        0No

VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                      DOCKET NUMBER

DATE                                                                        URE OF A          EY OF RE       RD
08/28/2020
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                  APPLYING IFP                                    JUDGE                          MAG.JUDGE
